Title: From Benjamin Franklin to La Rochefoucauld, 8 February 1778
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Sunday, Feb. 8. [1778]
M. Franklin presents his Respects to M. le Duc de Rochefoucauld, and will, with his Grandson, have the honour of Dining with Made. la Duchesse d’Enville on Monday the 16th. agreable to her obliging Invitation. He will also mention it to Mr. Deane.
M. Franklin will expect with Pleasure, the Honour intended him by M. le Duc, of taking a Breakfast with him to morrow morning.
